DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 27 is objected to because of the following informalities: 
Claim 27 recites “…wherein a virtual viewpoint image related to the first imaging target is required a higher image quality than an image quality of a virtual viewpoint image related to the second imaging target.” The sentence is not clear grammatically and requires clarification.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 22-30, and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kirk et al. (U.S. Pat. App. Pub. No. US 20130321396 A1; hereinafter "Kirk"), and further in view of Trimeche et al. (U.S. Pat. App. Pub. No. US 20100259595 A1; hereinafter "Trimeche").

	Regarding claim 20, Kirk teaches a providing apparatus comprising:
one or more hardware processors (Kirk, ¶ [0086], processor); and
one or more memories storing one or more programs configured to be executed by the one or more hardware processors (Kirk, ¶ [0088], memory storing computer-executable instructions), the one or more programs including instructions for:
determining three-dimensional geometric data which is to be provided to a communication apparatus and is used for generating a virtual viewpoint image (Kirk, Fig. 5, ¶ [0067], scene proxy is used to generate a synthetic (i.e., virtual) viewpoint; ¶ [0051], scene proxy can be distributed to the end user by transmitting it over the network to the other computing device (i.e., communication apparatus); ¶ [0057], scene proxy (i.e., three-dimensional geometric data) can include both a stream of calibrated point cloud reconstructions of the scene, as well as one or more higher fidelity geometric proxies of the scene (such as when the calibrated point cloud reconstructions of the scene are used to generate a stream of mesh models of the scene, among other possibilities)), 
among a plurality of pieces of three-dimensional geometric data including three-dimensional geometric data represented by a point cloud or point cloud reconstructions of the scene can be used to generate a stream of mesh models of the scene); and
providing the determined three-dimensional geometric data to the communication apparatus (Kirk, ¶ [0051], in a situation where a given end user either is, or will be, viewing the FVV on another computing device which is connected to a data communication network, the scene proxy can also be distributed to the end user by transmitting it over the network to the other computing device (block 210)).
For additional teaching of the prior art, Trimeche also teaches: determining three-dimensional geometric data which is to be provided to a communication apparatus (Trimeche, Fig. 5a, ¶ [0055], user equipment (i.e., communication apparatus) receiving information related to scene geometry and/or camera views of a 3D scene based on request).
Kirk and Trimeche (hereinafter "Kirk-Trimeche") are analogous because they are directed at free viewpoint video. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to allow for efficient streaming of free viewpoint video. Trimeche, ¶ [0001].

	Regarding claim 22, Kirk-Trimeche teaches the providing apparatus according to claim 20, 

wherein the three-dimensional geometric data which is to be provided to the communication apparatus and is used for generating a virtual viewpoint image is determined based on a type of an imaging target captured by the plurality of imaging apparatuses (Kirk, ¶ [0076], different rendering methods based on complexity (i.e., type) of the scene; ¶ [0055], the scene proxy can also include a low order geometric representation of the scene as well one or more high order geometric models, where these models can include one or more of planes, or billboards, or existing (i.e., previously created) generic object models (e.g., human body models, or human face models, or clothing models, or furniture models, or the like) which can be either modified, or animated, or both, among others. Note: the different models and orders are understood to also mean different types of imaging targets.).
	
Regarding claim 23, Kirk-Trimeche teaches the providing apparatus according to claim 22, wherein the three-dimensional geometric data which is to be provided to the communication apparatus and is used for generating a virtual viewpoint image is determined based on, as a type of an imaging target, a type of game captured by the plurality of imaging apparatuses (Kirk, ¶ [0036], unidirectional live FVV implementation sporting events, news programs, live concerts, and the like versus the asynchronous FVV implementation. Note: this teaching allows one of ordinary skill in the art to provide data to the user in various different manners as needed.).

	Regarding claim 24, Kirk-Trimeche teaches the providing apparatus according to claim 22, wherein the three-dimensional geometric data which is to be provided to the communication apparatus and is used for generating a virtual viewpoint image is determined based on, as a type of an imaging target, a type of an area captured by the plurality of imaging apparatuses (Kirk, ¶ [0036], unidirectional live FVV implementation includes area types such as sporting events, news programs, live concerts, and the like versus the asynchronous FVV implementation. Note: this teaching allows one of ordinary skill in the art to provide data to the user in various different manners as needed.).

	Regarding claim 25, Kirk-Trimeche teaches the providing apparatus according to claim 22, wherein the three-dimensional geometric data which is to be provided to the communication apparatus and is used for generating a virtual viewpoint image is determined based on, as a type of an imaging target, a type of play captured by the plurality of imaging apparatuses (Kirk, ¶ [0036], unidirectional live FVV implementation includes area content/play types such as sporting events, news programs, live concerts, and the like versus the asynchronous FVV implementation. Note: this teaching allows 

	Regarding claim 26, Kirk-Trimeche teaches the providing apparatus according to claim 22, 
wherein in a case where a first imaging target is captured by the plurality of imaging apparatuses, three-dimensional geometric data represented by a point cloud is determined (Kirk, ¶ [0055], the scene proxy can also include a stream of calibrated point cloud reconstructions of the scene (i.e., including first imaging target)), and
wherein in a case where a second imaging target which is different from the first imaging target is captured by the plurality of imaging apparatuses, three-dimensional geometric data represented by a mesh is determined (Kirk, ¶ [0055], the scene proxy can also include other high fidelity proxies (i.e., including second imaging target) such as a stream of mesh models of the scene).

	Regarding claim 27, Kirk-Trimeche teaches the data providing apparatus according to claim 26, wherein a virtual viewpoint image related to the first imaging target is required a higher image quality than an image quality of a virtual viewpoint image related to the second imaging target (Kirk, ¶ [0053], The set of current pipeline conditions can also include one or more conditions in the user viewing experience stage of the pipeline such as the type of display device upon which the FVV either is, or will pixel resolution, or its form factor, among others), or the level of data fidelity that is desired in the free viewpoint video, or the like. Note: in other words, the pipeline allows for specifying different resolutions in the rendered viewpoint image in different scenarios.).

	Regarding claim 28, Kirk-Trimeche teaches the providing apparatus according to claim 27, wherein 
the first imaging target is figure skating (see treatment of claim 26 that allows for custom adjustment of different resolutions and fidelity in different scenarios); and 
the second imaging target is soccer (see treatment of claim 26 that allows for custom adjustment of different resolutions and fidelity in different scenarios).

	Regarding claim 29, Kirk-Trimeche teaches the providing apparatus according to claim 20, wherein three-dimensional geometric data which is to be provided to the communication apparatus and is used for generating a virtual viewpoint image is determined based on a content of a virtual viewpoint image generated using three-dimensional geometric data (Kirk, ¶ [0036], unidirectional live FVV implementation includes area content types such as sporting events, news programs, live concerts, and the like versus the asynchronous FVV implementation. Note: this teaching allows one of 

	Regarding claim 30, Kirk-Trimeche teaches the providing apparatus according to claim 20, wherein the three-dimensional geometric data which is to be provided to the communication apparatus and is used for generating a virtual viewpoint image is determined based on a time code of a virtual viewpoint image generated using three-dimensional geometric data (Kirk, ¶ [0075], specifying the particular types of viewpoint navigation that are possible at different times during the FVV. Note: as oblivious to one of ordinary skill in the art, this means that a time code/timestamp functionality is utilized to make this feature happen, such as determining extrinsic characteristics of each of the VCDs at each point in time during the capture of the scene (Kirk, ¶¶ [0044], [0048], [0049]) as a function of time (Kirk, ¶ [0051]). ).

	Regarding claim 32, Kirk-Trimeche teaches the providing apparatus according to claim 20, wherein the three-dimensional geometric data which is to be provided to the communication apparatus and is used for generating a virtual viewpoint image is determined based on at least one of a capability of a processor of the communication apparatus and a capability of a display of the communication apparatus (Kirk, ¶ [0073], the FVV processing pipeline can process the streams of sensor data differently in order to enable different end user viewing experiences based on the particular type(s) of user interface modality (i.e., display capability) that is anticipated to be used by the end user).

	Regarding claim 33, Kirk-Trimeche teaches the providing apparatus according to claim 20, wherein the communication apparatus generates a virtual viewpoint image using three-dimensional geometric data provided by the providing apparatus (Kirk, ¶ [0033], the capture and processing stages 102 and 104 operate asynchronously from the rendering and user viewing experience stages 108 and 110; ¶ [0035]; ¶ [0035], the resulting scene proxy is then stored and can be transmitted in a one-to-many manner (i.e., broadcast) to one or more end users 106. Note: scene proxy is used in the render stage 108 at the user device.).

	Regarding claim 34, see treatment of claim 1.

	Regarding claim 35, see treatment of claim 1.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kirk-Trimeche, and further in view of “Free-Viewpoint Video of Human Actors” (hereinafter “Carranza”).

	Regarding claim 21, Kirk-Trimeche teaches the providing apparatus according to claim 20.
Kirk-Trimeche does not expressly teach, but Carranza teaches: wherein the plurality of pieces of three-dimensional geometric data further include three-dimensional geometric data represented by joints and a framework (Carranza, Fig. 3, p. 572, col. 2, ll. 25-36, underlying skeletal structure (i.e., framework) with joints).
.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Kirk-Trimeche, and further in view of Miyagoshi et al. (U.S. Pat. App. Pub. No. US 20190394462 A1; hereinafter "Miyagoshi").

	Regarding claim 31, Kirk-Trimeche teaches the providing apparatus according to claim 20, wherein the three-dimensional geometric data which is to be provided to the communication apparatus and is used for generating a virtual viewpoint image is determined based on a vacant band of a communication line connecting the providing apparatus and the communication apparatus (Kirk, ¶ [0053], The set of current pipeline conditions can also include one or more conditions in the storage and distribution stage of the FVV processing pipeline such as the amount of storage space that is currently available to store the scene proxy, or the network transmission bandwidth that is currently available, or the like.).
For additional teaching of the prior art, Miyagoshi also teaches data transmission based on a vacant band of a communication line connecting the providing apparatus and the communication apparatus (Miyagoshi, Fig. 5, ¶ [0120], available (i.e., vacant) band estimation is started in consideration of new communication state information appropriate to an available bandwidth).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU NGUYEN whose telephone number is (571)270-3982.  The examiner can normally be reached on 9AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VU NGUYEN/Primary Examiner, Art Unit 2619